Exhibit 10.1

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 1, 2015
(this “Agreement”), is by and among GREEN PLAINS PARTNERS LP, a Delaware limited
partnership (the “Partnership”), GREEN PLAINS HOLDINGS LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), GREEN PLAINS INC., an Iowa corporation (“Green Plains”), GREEN PLAINS
OPERATING COMPANY LLC, a Delaware limited liability company (“Opco”), GREEN
PLAINS TRUCKING LLC, a Delaware limited liability company (“Green Plains
Trucking”), and GREEN PLAINS OBION LLC, a Tennessee limited liability company
(“Obion LLC”) (each, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the General Partner and Green Plains have caused the formation of the
Partnership pursuant to the Delaware Revised Uniform Limited Partnership Act (as
amended from time to time, the “Delaware Partnership Act”) for the purpose of
providing ethanol and fuel storage, transportation and terminal services by
owning, operating, developing and acquiring ethanol and fuel storage tanks,
terminals, transportation assets and other related assets and businesses, as
well as engaging in any business activity that is approved by the General
Partner and that lawfully may be conducted by a limited partnership organized
under the Delaware Partnership Act;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken on or prior to the date
hereof:

 

  1. Green Plains formed the General Partner under the Delaware Limited
Liability Company Act (as amended from time to time, the “Delaware LLC Act”) and
contributed $1,000 to the General Partner in exchange for all of the limited
liability company interests in the General Partner.

 

  2. Green Plains, as the initial limited partner, and the General Partner, as
the general partner, formed the Partnership under the Delaware Partnership Act
and Green Plains contributed to the Partnership $980 and the General Partner
contributed to the Partnership $20 in exchange for a 98% limited partner
interest (the “Initial LP Interest”) and a 2% general partner interest,
respectively, in the Partnership;

 

  3. Green Plains formed Green Plains Trucking II LLC, a Delaware limited
liability company (“Green Plains Trucking II”), under the Delaware LLC Act and
contributed $1,000 to Green Plains Trucking II in exchange for all of the
limited liability company interests in Green Plains Trucking II;

 

  4. BlendStar LLC, a Texas limited liability company (“BlendStar”), distributed
all of its interest in Green Plains Trucking to Green Plains;



--------------------------------------------------------------------------------

  5. Green Plains conveyed to Green Plains Trucking as a capital contribution
all of the limited liability company interests of Green Plains Trucking II, and
Green Plains Trucking conveyed its truck transportation assets to Green Plains
Trucking II as a capital contribution;

 

  6. Green Plains formed Green Plains Ethanol Storage LLC (“Storage”), a
Delaware limited liability company;

 

  7. Each of Green Plains Atkinson LLC, a Delaware limited liability company
(“Atkinson LLC”), Green Plains Bluffton LLC, an Indiana limited liability
company (“Bluffton LLC”), Green Plains Central City LLC, a Delaware limited
liability company (“Central City LLC”), Green Plains Fairmont LLC, a Delaware
limited liability company (“Fairmont LLC”), Green Plains Holdings II LLC, a
Delaware limited liability company (“Holdings II LLC”), Obion LLC, Green Plains
Ord LLC, a Delaware limited liability company (“Ord LLC”), Green Plains Otter
Tail LLC, a Delaware limited liability company (“Otter Tail LLC”), Green Plains
Processing LLC, a Delaware limited liability company (“Processing LLC”), Green
Plains Shenandoah LLC, a Delaware limited liability company (“Shenandoah LLC”),
Green Plains Superior LLC, an Iowa limited liability company (“Superior LLC”),
and Green Plains Wood River LLC, a Delaware limited liability company (“Wood
River LLC”) conveyed to Storage its interests in the respective ethanol storage
facilities and related real property owned by such entity (collectively, the
“Ethanol Storage Assets”), in exchange for limited liability company interests
in Storage (the “Storage Interests”); the Storage Interests attributable to the
fair market value of the assets contributed to Storage by Obion LLC were issued
to Obion LLC and the remaining Storage Interests were issued to Green Plains;

 

  8. Green Plains formed Green Plains Logistics LLC, a Delaware limited
liability company (“Logistics”), and contributed directly (or from its
subsidiaries owning such assets) to Logistics certain transportation assets,
including a leased railcar fleet consisting of approximately 2,200 leased
railcars, lease agreements with third parties related to the leased railcars and
the Master Transportation Contract with Norfolk Southern Corporation;

 

  9. Green Plains formed Opco under the Delaware LLC Act and contributed $1,000
in exchange for all of the limited liability company interests in Opco;

 

  10. Green Plains conveyed to Opco, as a capital contribution, each of the
following:

 

  a. its portion of the Storage Interests;

 

  b. all of its limited liability company interests in Green Plains Capital
Company LLC, which owns 5% of the limited liability company interests in
Birmingham BioEnergy Partners, LLC (“Birmingham”);

 

  c. all of its limited liability company interests in BlendStar, which owns
eight fuel terminal facilities and 95% of the limited liability company
interests in Birmingham;

 

2



--------------------------------------------------------------------------------

  d. certain third-party contracts related to fuel terminal facilities; and

 

  e. all of the limited liability company interests in Logistics.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, Opco will enter into a $100 million unsecured revolving credit facility
with Bank of America, N.A., as the administrative agent, and several other
commercial lending institutions in certain other roles and as lenders and letter
of credit issuing banks;

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

WHEREAS, if the Over-Allotment Option (as defined herein) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms; and

WHEREAS, the stockholders, boards of directors, members or partners of the
Parties have taken or caused to be taken all corporate, limited liability
company and partnership action, as the case may be, required to approve the
transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Affiliate” has the meaning assigned to it in the Partnership Agreement.

“Closing Date” means the date on which the closing of the Initial Public
Offering occurs.

“Common Unit” has the meaning assigned to it in the Partnership Agreement.

“Deferred Issuance” has the meaning assigned to it in the Partnership Agreement.

“Effective Time” means immediately prior to the closing of the Initial Public
Offering.

“General Partner Interest” has the meaning assigned to it in the Partnership
Agreement.

“Green Plains Entities” means Green Plains and each of its Affiliates (other
than the Partnership Group).

“Incentive Distribution Right” has the meaning assigned to it in the Partnership
Agreement.

“Initial Public Offering” means the purchase and sale of Common Units to the
Underwriters pursuant to the Underwriting Agreement.

 

3



--------------------------------------------------------------------------------

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, by and among Green Plains, the Partnership, the General Partner
and Opco.

“Option Period” means the period from the Closing Date to the date that is
thirty days after the Closing Date.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of March 2, 2015.

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

“Partnership Group” has the meaning assigned to it in the Partnership Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-204279), as amended.

“Subordinated Unit” has the meaning assigned to it in the Partnership Agreement.

“Underwriters” means the members of the underwriting syndicate listed in the
Underwriting Agreement.

“Underwriting Agreement” means the firm commitment underwriting agreement
entered into by and among the Partnership, the underwriters named in the
Registration Statement with respect to the Offering and the other parties
thereto.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Each of the following transactions set forth in Sections 2.1 through 2.4 shall
be completed as of the Effective Time in the order set forth herein:

2.1 Execution of the Partnership Agreement. The General Partner, as the general
partner, and Green Plains, as the organizational limited partner, shall amend
and restate the Original Partnership Agreement by executing the Partnership
Agreement in substantially the form included in Appendix A to the Registration
Statement, with such changes as the General Partner and Green Plains may agree.

2.2 Contribution of the Opco Interest to the General Partner. Green Plains
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the General Partner a portion of its limited liability company
interests in Opco with a value equal to 2% of the equity value of the
Partnership immediately after giving effect to the Offering (the “Opco
Interest”), and the General Partner hereby accepts such Opco Interest as a
capital contribution from Green

 

4



--------------------------------------------------------------------------------

Plains. Notwithstanding any provision of the limited liability company agreement
of Opco (the “Opco LLC Agreement”) to the contrary, the General Partner is
hereby admitted to Opco as a member of Opco holding the Opco Interest and hereby
agrees that it is bound by the Opco LLC Agreement. Green Plains hereby continues
as a member of Opco with respect to the portion of its limited liability company
interests in Opco not transferred to the General Partner.

2.3 Contribution of the Opco Interest to the Partnership. The General Partner
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the Partnership the Opco Interest, and the Partnership hereby
accepts such Opco Interest in exchange for (a) a continuation of the General
Partner’s 2% general partner interest in the Partnership and (b) the issuance to
the General Partner of all of the Incentive Distribution Rights, and the
Partnership hereby accepts such Opco Interest. Notwithstanding any provision of
the Opco LLC Agreement to the contrary, the Partnership is hereby admitted to
Opco as a member of Opco and hereby agrees that it is bound by the Opco LLC
Agreement. Immediately following such contribution of the Opco Interest, Green
Plains shall and does hereby continue as a member of Opco, and the General
Partner shall and does hereby cease to be a member of Opco and shall thereupon
cease to have or exercise any right or power as a member of Opco, and Opco is
hereby continued without dissolution.

2.4 Contribution of Additional Interests to the Partnership.

(a) Green Plains hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership its remaining portion of
its limited liability company interests in Opco with a value equal to 98% of the
equity value of the Partnership immediately after giving effect to the Offering
(the “Opco Remaining Interest”), and the Partnership hereby accepts such Opco
Remaining Interest as a contribution from Green Plains in exchange for
(i) 3,629,982 Common Units representing a 11.2% limited partner interest in the
Partnership, and (ii) 13,139,822 Subordinated Units representing a 40.5% limited
partner interest in the Partnership. Notwithstanding any provision of the Opco
LLC Agreement to the contrary, the Partnership continues as a member of Opco
holding the Opco Interest and the Opco Remaining Interest. Immediately following
such contribution of the Opco Remaining Interest, Green Plains shall and does
hereby cease to be a member of Opco and shall thereupon cease to have or
exercise any right or power as a member of Opco, and Opco is hereby continued
without dissolution. The Parties acknowledge and agree that, pursuant to and
subject to the terms and conditions of the Omnibus Agreement, and in
consideration of the Partnership’s issuance of Common Units and Subordinated
Units to Green Plains under this Section 2.4(a), Green Plains has granted to the
Partnership Group a nontransferable, nonexclusive, royalty-free right and
license to use the name “Green Plains” (the “Name”) and any other trademarks
owned by Green Plains that contain the Name or the name “Green Plains Partners”;

(b) Obion LLC hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to the Partnership its portion of the Storage Interests,
and the Partnership hereby accepts such Storage Interests as a contribution from
Obion LLC in exchange for (i) 649,705 Common Units representing a 2.0% limited
partner interest in the Partnership, and (ii) 2,351,806 Subordinated Units
representing a 7.3% limited partner interest in the Partnership. Notwithstanding
any provision of the limited liability company agreement of Storage (the
“Storage LLC Agreement”) to the contrary, the Partnership is hereby admitted to
Storage as a

 

5



--------------------------------------------------------------------------------

member of Storage and hereby agrees that it is bound by the Storage LLC
Agreement. Immediately following such contribution of Storage Interests Obion
LLC shall and does hereby cease to be a member of Storage and shall thereupon
cease to have or exercise any right or power as a member of Storage, and Storage
is hereby continued without dissolution. Opco hereby continues as a member of
Storage with respect to its portion of the Storage Interests not transferred to
the Partnership;

(c) Green Plains Trucking hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Partnership all of the limited
liability company interests in Green Plains Trucking II (the “Trucking II
Interest”), and the Partnership hereby accepts such Trucking II Interest as a
contribution from Green Plains Trucking in exchange for (i) 109,955 Common Units
representing a 0.3% limited partner interest in the Partnership, and
(ii) 398,014 Subordinated Units representing a 1.2% limited partner interest in
the Partnership. Notwithstanding any provision of the limited liability company
agreement of Green Plains Trucking II (the “Trucking II LLC Agreement”) to the
contrary, the Partnership is hereby admitted to Green Plains Trucking II as a
member of Green Plains Trucking II holding the Trucking II Interest and hereby
agrees that it is bound by the Trucking II LLC Agreement. Immediately following
such contribution of the Trucking II Interest, Green Plains Trucking shall and
does hereby cease to be a member of Green Plains Trucking II and shall thereupon
cease to have or exercise any right or power as a member of Green Plains
Trucking II, and Green Plains Trucking II is hereby continued without
dissolution;

Each of the following transactions set forth in Sections 2.5 through 2.8 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.4, in the order set forth
herein:

2.5 Public Cash Contribution. The Parties acknowledge that, in connection with
the Offering, public investors, through the Underwriters, shall make a capital
contribution to the Partnership of $150 million in cash in exchange for
10,000,000 Common Units (the “Firm Units”) representing a 30.8% limited partner
interest in the Partnership (such percentage assuming the Underwriters do not
exercise the Over-Allotment Option), and new limited partners are being admitted
to the Partnership in connection therewith.

2.6 Payment of Transaction Expenses and Contribution of Proceeds by the
Partnership. The Parties acknowledge (a) the payment by the Partnership, in
connection with the closing of the Offering, of estimated transaction expenses
of approximately $3.1 million, excluding underwriting discounts of $9,187,500 in
the aggregate but including a structuring fee of 0.500% of the gross proceeds of
the Offering payable to certain of the Underwriters (the “Structuring Fee”),
(b) the distribution by the Partnership to Green Plains of $134.3 million,
$6,602,107 of which is reimbursement for certain capital expenditures made by
Green Plains during the two-year period prior to the contribution of the Opco
Remaining Interest to the Partnership and, if applicable, when available, the
net proceeds from the exercise of the Underwriters’ Over-Allotment Option, and
(c) the retention by the Partnership of $1.6 million for general partnership
purposes.

 

6



--------------------------------------------------------------------------------

2.7 Contribution of Interests to Opco.

(a) The Partnership hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Opco the Storage Interests held by the
Partnership, and Opco hereby accepts such Storage Interest as a contribution
from the Partnership. Immediately following such contribution of the
Partnership’s Storage Interests, Opco shall and does hereby continue as the sole
member of Storage, and the Partnership shall and does hereby cease to be a
member of Storage and shall thereupon cease to have or exercise any right or
power as a member of Storage, and Storage is hereby continued without
dissolution; and

(b) The Partnership hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Opco the Trucking II Interest, and Opco
hereby accepts such Trucking II Interest as a contribution from the Partnership.
Notwithstanding any provision of the Trucking II LLC Agreement to the contrary,
Opco is hereby admitted to Green Plains Trucking II as a member of Green Plains
Trucking II holding the Trucking II Interest and hereby agrees that it is bound
by the Trucking II LLC Agreement. Immediately following such contribution of the
Trucking II Interest, Opco shall and does hereby continue as the sole member of
Green Plains Trucking II, and the Partnership shall and does hereby cease to be
a member of Green Plains Trucking II and shall thereupon cease to have or
exercise any right or power as a member of Green Plains Trucking II, and Green
Plains Trucking II is hereby continued without dissolution.

2.8 Redemption of the Initial LP Interest from the Partnership and Return of
Initial Capital Contribution. The Partnership hereby redeems the Initial LP
Interest held by Green Plains and hereby refunds and distributes to Green Plains
the initial contribution, in the amount of $980, made by Green Plains in
connection with the formation of the Partnership, along with any interest or
other profit that resulted from the investment or other use of such initial
contribution.

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,500,000 Common Units representing an aggregate 4.7% limited partner
interest in the Partnership (the “Option Units”) at the Offering price per
Common Unit set forth in the Registration Statement, net of underwriting
discounts and the Structuring Fee. Upon any exercise of the Over-Allotment
Option, the Partnership will distribute to Green Plains its portion of any net
cash proceeds from the sale of such Option Units. Upon the expiration of the
Option Period, any Option Units not purchased by the Underwriters pursuant to
the Underwriting Agreement will be issued as a Deferred Issuance to Green Plains
as part of the contribution transactions described in Section 2.4(a).

ARTICLE IV

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver all such additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as

 

7



--------------------------------------------------------------------------------

may be necessary or appropriate to more fully and effectively carry out the
purposes and intent of this Agreement. Without limiting the generality of the
foregoing, the Parties acknowledge that the Parties have used their good faith
efforts to identify all of the assets being contributed to the Partnership Group
as required in connection with this Agreement. However, due to the age of some
of the assets and the difficulties in locating appropriate data with respect to
some of the assets, it is possible that assets intended to be contributed
ultimately to the Partnership Group were not identified and therefore are not
included in the assets contributed to the Partnership Group as of the Effective
Time. It is the express intent of the Parties that the Partnership Group own all
assets necessary to operate the assets that are identified in this Agreement and
in the Registration Statement. To the extent that any assets were not identified
but are necessary to the operation of the assets that are so identified in this
Agreement and in the Registration Statement, then the intent of the Parties is
that all such unidentified assets are intended to be conveyed to the Partnership
Group pursuant to this Agreement. If any such assets are identified at a later
date, the Parties shall take all appropriate action required in order to convey
such assets to the Partnership or any applicable member of the Partnership
Group. Further, to the extent that any assets that are conveyed to the
Partnership Group hereunder are later identified by the Parties as assets that
the Parties did not intend to convey to the Partnership Group as reflected in
the Registration Statement, the Parties shall take all appropriate action
required to convey such assets to the appropriate Green Plains Entity.

Without limiting any liabilities of the Green Plains Entities or other remedies
of the Partnership Group applicable under this Agreement or any other
agreements, if and to the extent that the valid, complete and perfected transfer
or assignment of any assets by any Green Plains Entity to any member of the
Partnership Group or the acquisition of any assets from any Green Plains Entity
by any member of the Partnership Group would be a violation of applicable law or
require any additional consents, approvals or notifications in connection with
the transfer of such assets by any Green Plains Entity to any member of the
Partnership Group that have not been obtained or made by the Effective Time,
then, unless the Parties shall otherwise mutually determine, the transfer or
assignment of such assets to such member of the Partnership Group or the
assumption of such assets by such member of the Partnership Group, as the case
may be, shall be automatically deemed deferred and any such purported transfer,
assignment or assumption shall be null and void until such time as all legal
impediments are removed or such consents, approvals and notifications have been
obtained or made. Notwithstanding the foregoing, in such event the Green Plains
Entities shall (a) hold such assets in trust for the benefit of the Partnership
Group, (b) not transfer or assign such assets, in whole or in part, other than
with the prior consent of the Partnership, and (c) use their respective
reasonable best efforts to assure that each member of the Partnership Group
receives all of the benefits of the assets attempted to have been transferred to
such member until such time as the attempted transfer is complete, and each
member of the Partnership Group shall bear all costs associated with such assets
(except costs associated with the attempted transfer or perfecting such
transfer, and subject to offset of any benefits of the assets not received by
the Partnership Group against associated costs incurred by the Company Group) as
if the transfer had been valid and complete.

 

8



--------------------------------------------------------------------------------

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS; LIMITATIONS

5.1 Order of Completion of Transactions. The transactions provided for in
Article II shall be completed in the order and at the times set forth in Article
II. Following the completion of the transactions set forth in Article II, the
transactions provided for in Article III, if they occur, shall be completed.

5.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, none of the provisions of Article II or Article III
shall be operative or have any effect until at least the Effective Time, at
which respective time all such applicable provisions shall be effective and
operative in accordance with Section 5.1 without further action by any Party.

5.3 Limitations. Distributions and redemption payments made or to be made
hereunder shall be subject to the Delaware Partnership Act and the Delaware LLC
Act, as applicable, notwithstanding any other provision of this Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Costs. Except for the transaction expenses set forth in Section 2.6, Opco
shall pay all expenses, fees and costs, including, but not limited to, all
sales, use and similar taxes arising out of the contributions, distributions,
conveyances and deliveries to be made under Article II and shall pay all
documentary, filing, recording, transfer, deed and conveyance taxes and fees
required in connection therewith. In addition, Opco shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the implementation of any conveyance or
delivery pursuant to Article VI (to the extent related to any of the
contributions, distributions, conveyances and deliveries to be made under
Article II).

6.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or other words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

6.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.6 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

6.7 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

6.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

6.9 Integration. This Agreement and the instruments referenced herein and in the
exhibits attached hereto supersede all previous understandings or agreements
among the parties, whether oral or written, with respect to the subject matter
of this Agreement and such instruments. This Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or from part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

 

10



--------------------------------------------------------------------------------

6.10 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

GREEN PLAINS PARTNERS LP By: Green Plains Holdings LLC, its general partner By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
HOLDINGS LLC By: Green Plains Inc., its sole member By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
INC. By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
OPERATING COMPANY LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
TRUCKING LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
OBION LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer